DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Amendments and Remarks filed on 04/04/2022 have been received and entered.  The Applicants have cancelled claims 3 and 12.  Claims 1-2, 4-11 and 13-18 as amended are pending in the application. 

The Examiner contacted the Applicant’s representative, Mr. Daniel V. Gibson (Reg. No. 68,329), on 05/27/2022 and 06/02/2022 regarding proposed Examiner’s Amendments correcting minor informalities and the filing of a Terminal Disclaimer in order to place the application in condition for allowance.  However, the Examiner did not receive a response from the Applicant’s representative. 

Allowable Subject Matter
Claims 1-2, 4-11 and 13-18 would be allowable if they overcame the Claim Objections and Double Patenting rejections below.

Claim Objections
Claims 13-18 objected to because of the following informalities:  Claims 13-18 each recite the limitation "the system of” in line 1.  However, claims 13-18 are dependent upon the method claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,195,376 (hereinafter “Patent 1”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are found in the claim limitations of Patent 1.  For example, please see the table below for an analysis of independent claim 1.
	
Instant Application
(16/417,413)
Patent 1
(9,195,376)
Analysis
1.  A system configured to facilitate user defined virtual space, the system comprising:

one or more processors configured by machine-readable instructions to:

     execute an instance of a virtual space, and to implement the instance of the virtual space to facilitate user participation in the virtual space, wherein user participation in the virtual space is facilitated by receiving user requests to initiate actions at locations within the virtual space and executing corresponding actions in the instance, wherein an individual user request specifies an action type in a virtual space location;

     manage user information associated with the individual users, the user information including user selected space-geolocation correlations between geolocations and virtual space locations such that user accounts include first user information associated with the first user; and 

     obtain geolocation information indicating current geolocations of the users; and

     wherein, responsive to receiving a request from the first user to correlate a first virtual space location and a first geolocation to generate first space-geolocation correlation,
          verify that the selection of the first space-geolocation correlation satisfies one or more spatial requirements, wherein the spatial requirements specified for the user reflect relationships between or among virtual space locations; and
          in response to verification that the first space-geolocation correlation satisfies one or more spatial requirements, record the first space-geolocation correlation in the first user information associated with the first user.  
1.  A system configured to facilitate user defined virtual space, the system comprising:
one or more processors configured to execute computer program modules, the computer program modules comprising:
a space module configured to execute an instance of a virtual space, and to implement the instance of the virtual space to facilitate user participation in the virtual space, wherein the space module facilitates user participation in the virtual space by receiving user requests to initiate actions at locations within the virtual space and executing corresponding actions in the instance, wherein an individual user request specifies an action type in a virtual space location;
a space-geolocation correlation module configured to enable users to correlate geolocations with virtual space locations such that a first space-geolocation correlation is recorded by a first user by specifying that a first geolocation corresponds to a first virtual space location;
wherein the space-geolocation correlation module is further configured such that the first space-geolocation correlation is recorded responsive to a determination that the first geolocation satisfies one or more spatial requirements;
a user module configured to manage user information associated with the individual users in user accounts, the user information including the recorded user selected space-geolocation correlations between geolocations and virtual space locations such that the user accounts include first user information associated with the first user that includes the first space-geolocation correlation between the first virtual space location and the first geolocation; and
a user geolocation module configured to obtain geolocation information indicating current geolocations of the users; and
wherein the space module is further configured such that responsive to receiving a request from the first user that specifies the first action type, and responsive to the current geolocation of the first user being the first geolocation, the space module executes an action of the first action type in the instance of the virtual space at the first virtual space location.

2.  The system of claim 1, wherein the spatial requirements comprises one or more of:
     a minimum distance between geolocations correlated with corresponding virtual space locations;
     a geometry pattern among geolocations correlated with corresponding virtual space locations;
     a position requirement specifying relative positions between or among geolocations based on the virtual space locations correlated with the geolocations; and
     a real world location type associated with a geolocation correlated with the corresponding virtual space location. 
All of the limitations of claim 1 of the instant application are found in the limitations of claims 1 and 2 of Patent 1.



Claims 1-2, 4-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,293,248 (hereinafter “Patent 2”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are found in the claim limitations of Patent 2.  For example, please see the table below for an analysis of independent claim 1.
	
Instant Application
(16/417,413)
Patent 2
(10,293,248)
Analysis
1.  A system configured to facilitate user defined virtual space, the system comprising:

one or more processors configured by machine-readable instructions to:

     execute an instance of a virtual space, and to implement the instance of the virtual space to facilitate user participation in the virtual space, wherein user participation in the virtual space is facilitated by receiving user requests to initiate actions at locations within the virtual space and executing corresponding actions in the instance, wherein an individual user request specifies an action type in a virtual space location;

     manage user information associated with the individual users, the user information including user selected space-geolocation correlations between geolocations and virtual space locations such that user accounts include first user information associated with the first user; and 

     obtain geolocation information indicating current geolocations of the users; and

     wherein, responsive to receiving a request from the first user to correlate a first virtual space location and a first geolocation to generate first space-geolocation correlation,
          verify that the selection of the first space-geolocation correlation satisfies one or more spatial requirements, wherein the spatial requirements specified for the user reflect relationships between or among virtual space locations; and
          in response to verification that the first space-geolocation correlation satisfies one or more spatial requirements, record the first space-geolocation correlation in the first user information associated with the first user.  
1.  A system configured to facilitate user defined virtual space, the system comprising:
one or more processors configured by machine-readable instructions to:
execute an instance of a virtual space, and to implement the instance of the virtual space to facilitate user participation in the virtual space, wherein user participation in the virtual space if facilitated by receiving user requests to initiate actions at locations within the virtual space and executing corresponding actions in the instance, wherein an individual user request specifies an action type in a virtual space location;
manage user information associated with the individual users, the user information including user selected space-geolocation correlations between geolocations and virtual space locations such that the user accounts include first user information associated with the first user; 
verify that a selection of a first space-geolocation correlation between a first virtual space location and a first geolocation satisfies one or more spatial requirements, wherein the spatial requirements specified for the user that reflect geographic relationships between or among virtual space locations;
in response to verification that the first space-geolocation correlation satisfies the spatial requirements, record the first space-geolocation correlation in the first user information associated with the first user;
obtain geolocation information indicating current geolocations of the users; and
wherein, responsive to receiving a request from the first user that specifies the first action type, and responsive to the current geolocation of the first user being the first geolocation, an action of the first action type is executed in the instance of the virtual space at the first virtual space location.
All of the limitations of claim 1 of the instant application are found in the limitations of claim 1 of Patent 2.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173